United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1463
                                   ___________

Sherman Raines,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
United States Postal Service,          * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: January 31, 2007
                                Filed: February 7, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Sherman Raines appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action and moves to consolidate the
appeal with Appeal No. 06-1919. Because Raines’s pro se appellate brief contains no
relevant argument and makes no reference to the summary judgment ruling, we grant
appellee’s motion to dismiss the appeal for failure to comply with federal rules of
appellate procedure. See Fed. R. App. P. 28(a) (what appellant’s brief must contain);


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir. 1996) (per curiam)
(dismissing pro se appeal where appellant’s brief presented no question for appeals
court to decide; brief specifically provided no issues statement and did not identify
any basis of alleged error by district court); Slack v. St. Louis County Gov’t, 919 F.2d
98, 99-100 (8th Cir. 1990) (per curiam) (summarily dismissing appeal where
appellant’s brief contained no recitation of facts, did not point out basis of alleged
district court error, and did not challenge district court’s reasoning); Brown v. Frey,
806 F.2d 801, 804 (8th Cir. 1986) (pro se litigants are not excused from compliance
with procedural law).

      Accordingly, we dismiss the appeal, and we deny Raines’s motion to
consolidate.
                    ______________________________




                                          -2-